DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., (US 2019/0378515 A1).
As per claims 1, 10, 12 and 13 teach an agent system/device/method/non-transitory computer readable medium performing the method, comprising: a recognizer configured to recognize speech including speech contents of an occupant in a mobile object (0010); an acquirer configured to acquire an image including the occupant (0099, 0134); and an estimator configured to compare wording included in the speech contents of the occupant recognized by the recognizer with unclear information which is stored in a storage and includes wording making the speech contents unclear(0391, 0395), to estimate a first direction which is a sight direction of the occupant or a second direction which is indicated by the occupant on the basis of the image acquired by the acquirer when the speech contents of the occupant includes unclear wording (0134, 0239, 0241) , and to estimate an object which is located in the estimated first direction or the estimated second direction, wherein the recognizer is configured to recognize the speech contents of the occupant on the basis of the object estimated by the estimator (0395, 0250-0253). 
As per claim 2, Kim et al., teach the agent system according to claim 1, wherein the acquirer is configured to acquire speech of the occupant which is collected by a plurality of microphones, and wherein the estimator is configured to estimate the first direction on the 
As per claim 9, Kim et al., teach the agent system according to claim 1, further comprising: a generator configured to generate information corresponding to the speech contents recognized by the recognizer; and an information provider configured to provide the information generated by the generator to the occupant (0015-0016, 0139). As per claim 11, Kim et al., teach the information processing device according to claim 10, further comprising: a generator configured to generate information corresponding to the speech contents recognized by the recognizer; and an information provider configured to provide the information generated by the generator to the occupant, wherein the generator and the information provider are mounted in the mobile object (0015-0016, 0100, 0139). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Taki et al., (US 2018/0150279 A1) teach a technology capable of allowing a user to find whether speech is uttered with a volume at which speech recognition can be performed. Provided is an information processing device including: a determination portion configured to determine a user-uttered speech volume on the basis of input speech; and a display controller configured to control a display portion so that the display portion displays a display object. The display controller causes the display portion to display a first motion object moving toward the display object when the user-uttered speech volume exceeds a speech recognizable volume.
Cech et al., (US 11,031,012 B2) teach a system for automated speech recognition utilizes computer memory, a processor executing imaging software and audio processing software, and a camera transmitting images of a physical source of speech input. Audio processing software includes an audio data stream of audio samples derived from at least one speech input. At least one timer is configured to transmit elapsed time values as measured in response to respective triggers received by the timer. The audio processing software is configured to assert and de-assert the timer triggers to measure respective audio sample times and interim period times between the audio samples. The audio processing software is further configured to compare the interim period times with a command spacing time value corresponding to an expected interim time value between commands, thereby determining if the speech input is command data or non-command data.
Connell, II et al., (US 9,899,025 B2) teach non-acoustic data from a vicinity of speech input is obtained. A subject speaker is identified as the source of the speech input from the obtained non-acoustic data by detecting mouth motion on one or more faces segmented from the non-acoustic data by comparing a first pixel intensity associated at a first time with a second pixel intensity at a second time, and selecting a face corresponding to the subject speaker from the one or more faces in response to a determination that a number of significantly changed pixels between the first pixel intensity and the second pixel intensity exceeds a threshold. A demographic is assigned to the subject speaker based on an analysis of one or more non-acoustic attributes of the subject speaker extracted from the non-acoustic data. The speech input is processed using a speech recognition system adjusted using a model selected based on the demographic.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658